Allowable Subject Matter
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Eric Drennan on 4/25/22. 
The application has been amended as follows: 
Claim 1: On line 1, replace “computing device” with “gaming console”
	On line 7, after “expansion dock”, insert – “; and a gaming controller for the gaming console”
	Claims 2 - 13:  On line 1, replace “computing device” with “gaming console”
	Delete Claim 14.
	Claim 15: On line 1, replace “computing device” with “gaming console”
		   On line 4, replace “computing device” with “gaming console”
		   On line 12, after “the expansion unit”, insert “;and controlling the gaming console 			   using a game controller.”
	Claim 18: On line 12, after “expansion unit”, insert “and a game controller for the gaming 			   console”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715